DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted on 07 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a printing template having  carrier sized and configured to encompass the shaped perimeter of the metal plate, the carrier comprising a first side and a second side opposite the first side, and a plate attachment element configured to securely engage the metal plate on the first side of the carrier, the first side including a surface treatment causing the entire surface of first side of the carrier to resemble the printable surface of the metal plate; wherein the metal plate is securely associated with the carrier during the printing process by engagement with the attachment element, and is thereafter removable from the carrier after 
Claims 2-8 are allowable because they depend from Claim 1.
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 9 is that applicant’s claimed invention includes a printing template having  a carrier sized and configured to encompass the shaped perimeter of the metal plate, the carrier comprising a first side and a second side opposite the first side, and a plate attachment element configured to securely engage the metal plate on the first side of the carrier, the first side including a surface treatment causing at least a portion of the front side that is immediately adjacent the shaped perimeter of the metal plate, to resemble the printable surface of the metal plate; wherein the metal plate is securely associated with the carrier during the printing process by engagement with the attachment element, and is thereafter removable from the carrier after completion of the printing process.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 10 is that applicant’s claimed invention includes a printing template having  a carrier comprising a first side and a second side opposite the first side, and a plate engaging element configured to securely engage the metal plate within the first side of the carrier, the first side including a cutout opening formed through the carrier, the cutout opening is sized and configured to encompass the shaped perimeter of the metal plate, the first side including a surface treatment causing to resemble the printable surface of the metal plate; wherein the metal plate is securely recessed associated within the carrier during the printing process by engagement with the plate engaging element, and is thereafter 
Claims 11-12 are allowable because they depend from Claim 10.
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for claim 13 is that applicant’s claimed invention includes a printing template having  a carrier sized and configured to encompass the shaped perimeter of the metal plate, the carrier comprising a first side and a second side opposite the first side, the first side including a plate-holding portion and a plate-protecting element, the carrier is sized and configured such that plate-holding portion is larger than the metal plate, and such that the entire perimeter of the plate-holding portion is outside of the entire perimeter of the metal plate when the metal plate is associated with the carrier, the first side including a surface treatment causing at least of a portion surrounding the metal plate resemble the printable surface of the metal plate, the plate-holding portion includes a plate attachment element configured to securely engage the metal plate within a cutout opening formed through the carrier, the cutout opening is sized and configured to encompass the shaped perimeter of the metal plate; wherein the metal plate is securely recessed associated with the carrier during the printing process by engagement with the attachment element, and is thereafter removable from the carrier after completion of the printing process.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 14-19 are allowable because they depend from Claim 13.

US PGPub 2012/0007914 to Eboshi et al. discloses inkjet printing on the surface of a metal plate on a platen and applying a surface treatment to the metal plate (¶0013).  However, Eboshi does not explicitly disclose a printing template having  carrier sized and configured to encompass the shaped perimeter of the metal plate, the carrier comprising a first side and a second side opposite the first side, and a plate attachment element configured to securely engage the metal plate on the first side of the carrier, the first side including a surface treatment causing the entire surface of first side of the carrier to resemble the printable surface of the metal plate; wherein the metal plate is securely associated with the carrier during the printing process by engagement with the attachment element, and is thereafter removable from the carrier after completion of the printing process.

United States Patent 4,515,838 to Miyajima discloses image transfer onto a metal sheet by means of printing, a frame encompassing the metal sheet, however Miyajima does not disclose a surface treatment to the frame.  
United States Patent Publication No. 2015/0287874 A1 to Lin et al. discloses a metal template structure 10 including a frame 11 and printing on the metal template, however Lin does not disclose a surface treatment to the frame.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853